

113 HRES 404 IH: Expressing condolences and support for assistance to the victims of Typhoon Haiyan which made landfall in the Republic of the Philippines on November 8, 2013.
U.S. House of Representatives
2013-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 404IN THE HOUSE OF REPRESENTATIVESNovember 12, 2013Mr. Royce (for himself and Mr. Engel) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing condolences and support for assistance to the victims of Typhoon Haiyan which made landfall in the Republic of the Philippines on November 8, 2013.Whereas, on November 8, 2013, Typhoon Haiyan—known as Yolanda in the Philippines—made landfall in the central Philippines causing massive destruction and loss of life;Whereas, as of November 11, 2013, Typhoon Haiyan had caused nearly 2,000 deaths, although the Government of the Philippines expects the death toll and damage reports to increase in the days ahead as more information becomes available;Whereas Typhoon Haiyan displaced at least 478,000 people, damaged 80 to 90 percent of all structures along its path—including 28,000 homes, and affected 10 million people in 42 provinces;Whereas 1,270 evacuation centers have been set up, serving 75,800 displaced families, and a total of over 367,000 people;Whereas, due to the complete devastation caused by Typhoon Haiyan, thousands are without access to basic supplies, including food, clean drinking water, and medical equipment;Whereas the United States immediately committed $20 million in assistance to support immediate response efforts, including procuring, transporting, and distributing emergency relief commodities for typhoon-affected populations;Whereas the United States immediately dispatched disaster assistance response teams from the United States Agency for International Development and the Department of Defense to the Philippines to conduct initial damage assessments in affected areas of the Philippines, liaise with other humanitarian and government actors in the country, and recommend appropriate response options;Whereas the Philippine Government reported that 2.5 million people are in need of food aid;Whereas the United States is committed to helping the people of the Philippines recover and rebuild by providing $10 million to the United Nations World Food Program for emergency food assistance to immediately reach the maximum number of affected Filipinos;Whereas the United States Government has dispatched immediate airlift of 55 metric tons of emergency food, and will send a total of 1,020 metric tons of food in the coming weeks;Whereas U.S. Pacific Command forces have arrived in the Philippines and are supporting the transport of emergency relief supplies to affected areas, and are working in conjunction with the Philippine Government on search-and-rescue operations and to restore transportation links;Whereas the Filipino-American community in the United States has taken a leadership role in organizing private disaster relief efforts to help Filipinos affected by the storm; andWhereas the United States and the Republic of the Philippines are treaty allies and share a long history of friendship and commitment to core democratic values: Now, therefore, be itThat the House of Representatives—(1)expresses deep sympathy to the people of the Philippines for the terrible loss of life and massive destruction as a result of Typhoon Haiyan;(2)expresses solidarity with the people of the Philippines and continued commitment to provide essential assistance to help the Philippines recover from this tragedy;(3)expresses continuing support for relief and reconstruction assistance provided by relief agencies and the international community;(4)commends the Filipino-American community for its efforts to organize and deliver disaster relief for the people of the Philippines; and(5)encourages assistance by other nations and organizations to alleviate the suffering of the people of the Philippines and to assist them in rebuilding their homes and lives.